            Case 1:21-mj-03945-UA Document 10 Filed 07/14/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------

UNITED STATES OF AMERICA
                                                                           Order of Continuance
                           v.
                                                                                    21 Mag. 3945
SOULAIMANE BAH,

                                    Defendant.
---------------------------------------------------------


        Upon the application of the United States of America and the affirmation of David J.

Robles, Assistant United States Attorney for the Southern District of New York, it is found that

the defendant was charged with a violation of 18 U.S.C. §§ 1344, 1349, and 2, in a complaint

dated April 12, 2021, was arrested on April 13, 2021, and made an initial appearance in the

Southern District of New York before Magistrate Judge Ona T. Wang on April 13, 2021, and was

released on conditions;

        It is further found that William Stampur, counsel for the defendant, and Assistant United

States Attorney David J. Robles have been engaged in, and are continuing, discussions concerning

a possible disposition of this case;

        It is further found that the Government has requested a continuance of 30 days to engage

in further discussions with counsel about the disposition of this case and that the defendant, through

counsel, has consented that such a continuance may be granted for that purpose and has specifically

waived his right to be charged in an indictment or information for an additional 30 days; and

        It is further found that the granting of such a continuance best serves the ends of justice

and outweighs the best interests of the public and the defendant in a speedy trial; and therefore it

is
          Case 1:21-mj-03945-UA Document 10 Filed 07/14/21 Page 2 of 5




       ORDERED that the request for a continuance pursuant to 18 U.S.C. § 3161(h)(7)(A) is

hereby granted until August 13, 2021, and that a copy of this Order and the affirmation of Assistant

United States Attorney David J. Robles be served by mail on this date on counsel for the defendant

by the United States Attorney=s Office.

Dated: New York, NY
            14 2021
       July ___,



                                              ____________________________________
                                              United States Magistrate Judge




                                                 2
            Case 1:21-mj-03945-UA Document 10 Filed 07/14/21 Page 3 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------

 UNITED STATES OF AMERICA                                                 Affirmation in Support of
                                                              Application for Order of Continuance
                            v.
                                                                                      21 Mag. 3945
 SOULAIMANE BAH,

                                     Defendant.
 ---------------------------------------------------------


State of New York                                    )
County of New York                                   : ss.:
Southern District of New York                        )

        David J. Robles, pursuant to Title 28, United States Code, Section 1746, hereby declares

under penalty of perjury:

        1. I am an Assistant United States Attorney in the Office of Audrey Strauss, Acting United

States Attorney for the Southern District of New York. I submit this affirmation in support of an

application for an order of continuance of the time within which an indictment or information

would otherwise have to be filed, pursuant to 18 U.S.C. § 3161(h)(7)(A).

        2. The defendant was charged in a complaint dated April 12, 2021, with violations of 18

U.S.C. §§ 1344, 1349, and 2. The defendant was arrested on April 13, 2021 and made an initial

appearance in the Southern District of New York before Magistrate Judge Ona T. Wang on April

13, 2021. The defendant was represented by Jonathan Marvinny in the Southern District of New

York and was released on conditions. William Stampur later replaced Mr. Marvinny as the

defendant’s counsel.
           Case 1:21-mj-03945-UA Document 10 Filed 07/14/21 Page 4 of 5




        3. At the initial presentment, defense counsel consented to a waiver of his client’s right

pursuant to Rule 5.1 of the Federal Rules of Criminal Procedure to a preliminary hearing within

21 days of the initial appearance. Accordingly, under the Speedy Trial Act, the Government

initially had until May 13, 2021 within which to file an indictment or information. On May 13,

2021, Magistrate Judge Sarah Netburn entered an Order of Continuance, pursuant to 18 U.S.C. §

3161(h)(7)(A), extending the time within which an indictment or information would otherwise

have had to be filed in this case until June 14, 2021. On June 14, 2021, Magistrate Judge Ona T.

Wang entered an Order of Continuance, pursuant to 18 U.S.C. § 3161(h)(7)(A), extending the time

within which an indictment or information would otherwise have had to be filed in this case until

July 14, 2021.

        4. Defense counsel and I have had discussions regarding a possible disposition of this

case as recently as July 14, 2021. Those discussions, however, are not anticipated to be completed

before the deadline under the Speedy Trial Act expires on June 14, 2021.

        5. Therefore, the Government is requesting a 30-day continuance until August 13, 2021, to

continue the foregoing discussions and reach a disposition of this matter. On July 14, 2021, I

personally communicated with defense counsel, who specifically consented to this request on

behalf of his client.




                                                2
          Case 1:21-mj-03945-UA Document 10 Filed 07/14/21 Page 5 of 5




       6. For the reasons stated above, the ends of justice served by the granting of the requested

continuance outweigh the best interests of the public and defendant in a speedy trial. This

application has been authorized by Assistant United States Attorney Andrew Dember, Deputy

Chief of the Criminal Division.



Dated: New York, NY
       July 14, 2021



                                             __________________________
                                             David J. Robles
                                             Assistant United States Attorney
                                             (212) 637-2550




                                                3
